DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 06/28/2021, which has been entered and made of record.  Claims 1, 4-8, 11, 14-18 and 21 have been amended.  Claims 2 and 12 have been cancelled.  No claim has been added.  Claims 1, 4-11, 14-21 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 06/28/2021 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “Schmieder does not disclose or suggest "displaying, by the computing device, the remote desktop from the video stream on a local desktop of the computing device," where "the network-based application instance executes on a network as an open cloud-application window object having an appearance and behavior as a window of the natively-operating application."” and “Schmieder is concerned with the transmission of window information in the form of determined RGB (Remarks, Page 9.)
The examiner disagrees with Applicant’s premises and conclusion.  Schemieder discloses remote desktop and Fig. 1B clearly shows a remote desktop application displaying on a local computer screen. Schemieder teaches RemoteApp® by MICROSOFT. The ordinary capabilities of a person of ordinary skill in the art could understand the RemoteAPP from Microsoft is "the network-based application instance executes on a network as an open cloud-application window object having an appearance and behavior as a window of the natively-operating application.". Since applicant did not explicitly define “open cloud” in the specification, examiner construes the claim term “open-cloud application windows” same as remote desktop application window because cloud computing is “open” to authorized users by cloud computing definition itself.
 In addition, Mazzaferri teaches an appliance manufactured by the Citrix Application Networking Group (Fig. 4B). The ordinary capabilities of a person of ordinary skill in the art could also understand the appliance from Citrix is "the network-based application instance executes on a network as an open cloud-application window object having an appearance and behavior as a window of the natively-operating application."


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1, applicant added “the natively-operating application instance executing on the network as the open cloud-application window object.”. The new feature “the natively-operating application instance executing on the network as the open cloud-application window object.” is not described in the applicant’s specification. Applicant did not specify what is considered as “the natively-operating application 
Claim 11, 21 recited similar “the natively-operating application instance executing on the network as the open cloud-application window object.” as claim 1. Please see claim 1 for detailed analysis.  
Dependent claims are also rejected because of their respective dependencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the natively-operating application instance executing on the network as the open cloud-application window object.”. However, there is no mention of "the natively-operating application instance executing on the network as the open 
For examining purpose, examiner interpreted “the natively-operating application instance executing on the network as the open cloud-application window object." as same as “the natively-operating application instance" described in the specification. 
Claim 11, 21 recited similar new matter as claim 1. Please see claim 1 for detailed analysis.  
Dependent claims are also rejected because the dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmieder et al. (US Pub 2015/0121243 A1) in view of Erickson et al. (US Pub 2008/0115073 A1) and Mazzaferri (US Pub 20090070404 A1).

As to claim 1, Schmieder discloses a method, comprising:
receiving, at a computing device, a video stream, where a remote desktop is encoded as image frames in the video stream (¶0001, “The client computing device may display a copy of an image that is rendered on the server computing device. That copy may be refreshed on timed intervals or when a modification of the original image is detected.” ¶0048, “The alpha codec may apply algorithms for combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content) that allows the client to render semi-transparent video playback or other semi-transparent content. For content that does not have a transparency characteristic, that content may be encoded with a RGB codec.” ¶0049, “the RGB encoded values and the alpha encoded values are transmitted to the client computing device 150 separately. In another embodiment, each of the codecs is sent simultaneously or substantially simultaneously.” ¶0067, cloud-based computing systems. ¶0057, “one or more top-level windows are rendered on the same surface.” A surface with multiple windows, it can be considered as a desktop.); 
reconstructing, by the computing device, images of the remote desktop that includes a network-based application instance for displaying on a local desktop of the computing device by decoding the video stream to obtain the image frames of the remote desktop (¶0048, “an alpha codec, is a device or computer program capable of encoding and decoding data in an alpha channel. The alpha codec may apply algorithms for combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content) that allows the client to render semi-transparent video playback or other semi-transparent content.”.  “Combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content)” is reconstructing images of a remote desktop.  ¶0049, “the RGB encoded values and the alpha encoded values are transmitted to the client computing device 150 separately. In another embodiment, each of the codecs is sent simultaneously or substantially simultaneously.”. “RGB codec” is for decoding the video stream to obtain image frames of the remote desktop. In ¶0051, “Once the window information is received, the client computing device 150 utilizes a decoding component 155 to decode the encoded surfaces into one or more windows 165. “ and “If the decoding component detects a transparency characteristic, the client rendering component 160 generates a user interface element optimized for transparent content and blends the alpha value with the RGB value.” Rendering and blending are reconstructing image by the client device.” Also see Fig.4, ¶0060-0065.);
displaying, by the computing device, the remote desktop from the video stream in an open cloud-application window on a local desktop of the computing device, wherein the remote desktop is overlaid over at least a portion of a natively-operating application on the local desktop that is visible through a transparent portion of the remote desktop, wherein the natively-operating application is executing natively on the computing device (Fig.1B, item 117B is visible through item 117A and ¶0023-0025, Fig.1A and 1B, 117A has an appearance and behavior of an open window corresponding to a natively-operating application on the local desktop. Abstract, “The client computing device receives and merges the two graphics surfaces, and renders a window with the expected transparency. “ ¶0018, “unlike typical remote desktop applications, in which applications or windows are presented to a user in the desktop of the Remote Desktop Session Host or server, the remote application program is integrated with the desktop of the local computer. As such, the remote application program may run in its own resizable window, it can be dragged between multiple monitors, and have its own entry in a taskbar. If more than one remote application program is running, each remote application program may share the same session.” ¶0065, “the rendering component generates a layered window and applies the transparency characteristic to the layered window.” ¶0034, “the client area B 232 node has a video area 234 node.” ¶0048, “an alpha codec, is a device or computer program capable of encoding and decoding data in an alpha channel. The alpha codec may apply algorithms for combining the alpha channel with content (e.g., H.264, MPEG-4, Dirac content) that allows the client to render semi-transparent video playback or other semi-transparent content.” H.264, MPEG-4 are video codec. ¶0060, “an alpha codec may be used to encode one or both of the different videos” Since applicant did not explicitly define “open cloud” in the specification, examiner construes the claim term “open-cloud application windows” same as remote desktop application window.), 
and wherein the network-based application instance executes on a network as an open cloud-application window object having an appearance and behavior as a window of the natively-operating application (Fig.1B, 117A has an appearance and behavior of a windows of the natively-operating application. ¶0018, “unlike typical remote desktop applications, in which applications or windows are presented to a user in the desktop of the Remote Desktop Session Host or server, the remote application program is integrated with the desktop of the local computer. As such, the remote application program may run in its own resizable window, it can be dragged between multiple monitors, and have its own entry in a taskbar. If more than one remote application program is running, each remote application program may share the same session.” Remove application program is executed on a network.); 
Schmieder does not explicitly disclose detecting, at a location within the transparent portion of the remote desktop, a user-input action directed to the natively-
passing the user-input action through the transparent portion of the remote desktop to the natively-operating application instance executing on the network as the open cloud-application window object.
Erickson teaches detecting, at a location within the transparent portion of the remote desktop, a user-input action directed to the natively-operating application on the local desktop that is visible through the transparent portion of the remote desktop (Erickson, ¶0027-0028, “manipulating the transparency of a pixel in a drawing window of a viewer device that is participating in a screen sharing session with a source device. As used herein, a “drawing window” refers to a transparent window, either a fully transparent window or a partially-transparent window (i.e., a translucent window). To manage mouse events at the viewer device, a pixel may be either cleared or drawn in the drawing window at the source device at the location of the mouse event, thereby causing the location of the mouse event to temporarily become transparent or opaque, respectively.”, ¶0050-¶0052, “if the mouse event occurs in a location over a transparent window, the operating system may instead operate to pass that event “through” the transparent window to the executing application associated with the first opaque window below the transparent window. In other words, the mouse event is received by the executing application associated with the opaque window closest to the mouse event in the window hierarchy by Z-order, without regard for any transparent windows that may be closer by Z-order at the location of the mouse event.” ¶0053, “Some embodiments of the present invention take advantage of this difference in system behavior to allow a viewer to interact with the applications and operating system executing on the viewer's computer even in the presence of remotely-originated content, such as graphical content communicated from a host computer. In short, these embodiments allow a viewer to interact with a computer displaying remotely-originated content as if the communicated content were not present on the viewer's computer, regardless of the opacity or transparency of the drawn content.”); and 
passing the user-input action through the transparent portion of the remote desktop to the natively-operating application instance executing on the network as the open cloud-application window object (Erickson, ¶0054, “Information about the mouse event 515 is then sent to the application associated with a non-transparent window appearing immediately below the drawing window 521, thereby allowing the viewer device 150 to receive the mouse event 515 at a different window. In effect, the viewer's mouse events bypass the drawn content to interact with the programs executing on the viewer's device.”).
Schmieder and Erickson are considered to be analogous art because all pertain to graphic user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Schmieder with the features of “detecting, at a location within the transparent portion of the remote desktop, a user-input action directed to the natively-operating application on the local desktop that is visible through the transparent portion of the remote desktop; and passing the user-input  (Erickson, ¶0010).
In addition, Mazzaferri also teaches displaying a remote desktop from a video stream in an open cloud-application window on a local desktop of the computing device, wherein the remote desktop includes at least a portion of a natively-operating application on the local desktop that is visible through a transparent portion of the remote desktop, wherein the natively-operating application is executing natively on the computing device, wherein the network-based application instance executes on a network as an open cloud-application window object having an appearance and behavior as a window of the natively-operating application and wherein the remote desktop is encoded as image frames in the video stream (Mazzaferri, Fig. 2a, 4b, ¶0134, “a screen shot depicts one embodiment of a system for maintaining a full-screen, integrated desktop environment for display on the local machine, the desktop environment providing integrated access to both resources provided by the local machine and to resources provided by a second remote machine. As depicted in FIG. 4B, two presentation layer protocol sessions are executed on the second machine 102. Session 420, with the bold boundary, is a presentation layer protocol session providing access to a desktop environment 204. Session 430, with the dashed boundary, is a presentation layer protocol session providing access to a resource 410 (as depicted in FIG. 4B, the resource 410 is a word processing program, MICROSOFT WORD). The WORD application window, which is local window 214, has been merged with the presentation of the desktop session, which is represented by the remote desktop environment 204.” Section 420 is the remote desktop. Section 430 is the natively-operating application. ¶0110, “a region of local display 212 is shown as transparent to allow the correct parts of a local window 214 to show through the local display 212, as if the local window 214 were on the remote desktop environment 204.” ¶0053.); 
detecting, at a location within the transparent portion of the remote desktop, a user-input action directed to the natively-operating application on the local desktop that is visible through the transparent portion of the remote desktop; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application (Mazzaferri, Fig. 4B, ¶0110, “a region of local display 212 is shown as transparent to allow the correct parts of a local window 214 to show through the local display 212, as if the local window 214 were on the remote desktop environment 204.” ¶0116, “the second agent 210 also ensures that user input will be directed to the correct window. For example, a mouse click on a transparent region will be sent to the underlying window—not to the local display 212.” ¶0120, “the second agent 210 ensures that user input in clipping regions (including mouse clicks and, where appropriate, keyboard events) are redirected by the local display 212 to the corresponding local application window. This means detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates.”).
Schmieder, Erickson and Mazzaferri are considered to be analogous art because all pertain to graphic user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Schmieder with the features of “detecting, at a location within the transparent portion of the remote desktop, a user-input action directed to the natively-operating application on the local desktop that is visible through the transparent portion of the remote desktop; and passing the user-input action through the transparent portion of the remote desktop to the natively-operating application.” as taught by Mazzaferri. The suggestion/motivation would have been in order to generating a remote desktop environment on a remote machine for display on a local machine, the remote desktop environment providing integrated access both to resources provided by the local machine and to resources provided by the remote machine (Mazzaferri, ¶0002).

As to claim 4, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the image frames shaped so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is Schmieder, Fig.1B, ¶0025, “transparency characteristics for rectangular objects (e.g., windows)”).

As to claim 5, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has at least one color channel and a separate transparency channel (Schmieder, Fig.3, ¶0047, “one or more embodiments provide that one or more codecs are used to transmit the RGB values to a client computing device 150, and then the alpha values are sent to the client computing device 150 using another codec implementing alpha channel support (hereinafter referred to as an " alpha codec").”).

As to claim 6, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has a red channel, a green channel, a blue channel, and the separate transparency channel (Schmieder, Fig.3, ¶0047, “one or more embodiments provide that one or more codecs are used to transmit the RGB values to a client computing device 150, and then the alpha values are sent to the client computing device 150 using another codec implementing alpha channel support (hereinafter referred to as an " alpha codec").”.

As to claim 7, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is transparent (Schmieder, Fig.1B and Fig.3, ¶0045-46).

As to claim 8, claim 2 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that the open cloud-application window has an appearance of a window of the natively-operating application (Schmieder, Fig.1B, 117A has an appearance and behavior of an open window corresponding to a natively-operating application on the local desktop. Abstract, “The client computing device receives and merges the two graphics surfaces, and renders a window with the expected transparency. “ ¶0065, “the rendering component generates a layered window and applies the transparency characteristic to the layered window." and Fig.3, ¶0018, ¶0022, “a user of the client computing device 150 may interact with one or more windows 115 as if the application was installed on the client computing device 150. “ ¶0045-46.).

As to claim 9, claim 1 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a keyboard entry (Schmieder, ¶0067, “Interaction with the multitude of computing systems with which embodiments of the present disclosure may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like.” ¶0072.).

As to claim 10, claim 1 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a mouse click (Schmieder, ¶0067, “Interaction with the multitude of computing systems with which embodiments of the present disclosure may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like.” ¶0072.).

As to claim 11, the combination of the combination of Schmieder, Erickson and Mazzaferri teaches a system comprising: a hardware processor that is configured to: receive a video stream, wherein a remote desktop is encoded as image frames in the video stream; reconstruct images of the remote desktop that includes a network- based See claim 1 for detailed analysis.).

As to claim 14, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the image frames shaped so that a portion of the See claim 4 for detailed analysis.).

As to claim 15, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has at least one color channel and a separate transparency channel (See claim 5 for detailed analysis.).

As to claim 16, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes the images encoded so that each image pixel has a red channel, a green channel, a blue channel, and the separate transparency channel (See claim 6 for detailed analysis.).

As to claim 17, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that a portion of the remote desktop, when displayed on the local desktop of the computing device, is transparent (See claim 7 for detailed analysis.).

As to claim 18, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the remote desktop encoded as image frames in the video stream includes values assigned to alpha channels of the pixels in the images so that the open cloud-application window has an appearance of a window of the natively-operating application (See claim 8 for detailed analysis.).

As to claim 19, claim 11 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a keyboard entry (See claim 9 for detailed analysis.).

As to claim 20, claim 12 is incorporated and the combination of the combination of Schmieder, Erickson and Mazzaferri teaches the user-input action includes a mouse click (See claim 10 for detailed analysis.).

As to claim 21, the combination of the combination of Schmieder, Erickson and Mazzaferri teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor, cause the processor to perform a method, the method comprising: receiving, at a computing device, a video stream, wherein a remote desktop is encoded as image frames in the video stream; See claim 1 for detailed analysis.).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613